


115 HR 7259 IH: Dental Loan Repayment Assistance Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7259
IN THE HOUSE OF REPRESENTATIVES

December 11, 2018
Ms. Clarke of New York (for herself, Mr. Simpson, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Internal Revenue Code of 1986 to exclude from gross income certain federally-subsidized loan repayments for dental school faculty.
 

1.Short titleThis Act may be cited as the Dental Loan Repayment Assistance Act.  2.Exclusion of certain federally-subsidized loan repayments for dental school faculty (a)In generalSection 108(f)(4) of the Internal Revenue Code of 1986 is amended by inserting , under a loan repayment program receiving a grant or contract under section 748(a)(2) of such Act after section 338I of such Act. 
(b)Conforming amendmentSection 108(f)(4) of the Internal Revenue Code of 1986 is amended by striking National Health Service Corps loan repayment program and certain State loan repayment programs in the heading thereof and inserting certain Federal and State loan repayment programs.  (c)Effective dateThe amendments made by this section shall apply to amounts received in taxable years beginning after the date of the enactment of this Act. 
(d)GAO reportThe Comptroller General of the United States shall review and report to the appropriate committees of Congress on the participation of dental providers and faculty in areas and schools receiving funding from the Dental Faculty Development and Loan Repayment Program under section 748(a)(2) of the Public Health Service Act, including the extent to which they remain full-time faculty teaching and practicing in dental clinics located in dental schools, hospitals, or community-based affiliated sites after receiving funding from the program.   